Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, line 7 is unclear with regards to which air vents this line corresponds to. The Examiner assumes line 7 refers to the air vents of the lid, based on applicant’s disclosure.
	The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logothetis EP 538542.

Regarding claim 1, Logothetis teaches a detachable saddle bag pet carrier for a vehicle, comprises: 

a frame assembly detachably mounted to the vehicle (figure 4), configured to hold the detachable saddle bag pet carrier to the vehicle, thereby enabling the user to safely and comfortably carry the pet animal within the container (figure 6);
but does not specify a transparent skylight removably positioned on the lid, wherein the transparent skylight is configured to allow the pet animal to view outside environment.
Logothetis; however, does teach the lid comprised of transparent Plexiglas (column 2 lines 17-18). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide only part of the lid with such transparent material, in order to accommodate more fearful animals, etc.
Furthermore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to make the transparent element removable, in order to enable easier cleaning capabilities of alternate types of materials; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 2, Logothetis teaches the carrier of claim 1, but does not specify is made of a metal includes a steel and an aluminum.
However, steel and aluminum are extremely well known materials. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such materials, in order to provide a sturdy and lightweight structure to be carried by the vehicle; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.



Regarding claim 4, Logothetis teaches the carrier of claim 1, but does not specify wherein the container comprises a foam backed carpet to provide comfort for the pet animal.
However, such elements are extremely well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such an element, in order to enhance safe travel of the pet when the vehicle travels over rough terrain, etc.

Regarding claim 5, Logothetis teaches the carrier of claim 1, wherein the container further comprises a plurality of vent openings (4 figures 1-3) for circulating air flow inside the carrier;
but does not specify the openings on a rear portion.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the openings at any various locations, in order to accommodate preferred design or airflow preferences; since shifting the position of the openings would not have modified the operation of the device in an unknown manner.

Regarding claim 7, Logothetis teaches the carrier of claim 1, wherein the lid further comprises a lock for the lid to the container for preventing inadvertent release of the lid (8 figure 2); but does not specify a push latch button.
However, push latch buttons are well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such type of lock, in order to enable quickly efficient locking/unlocking of the lid; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 8, Logothetis teaches the carrier of claim 1, wherein the transparent skylight is in dome-shaped structure (figure 1).



Regarding claim 10, Logothetis teaches the carrier of claim 1, further comprises a handle (7 figure 2).

Regarding claim 11, Logothetis teaches the carrier of claim 1, wherein the vehicle is at least any one of a motorcycle and a bike (column 1 line 5).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 1 and 6; particularly, the details of the elements of the lid and how the air vents are fully adjustable to regulate air flow for the pet, etc.
Claims 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claim 12; particularly, the details of the elements of the lid and how the air vents are fully adjustable to regulate air flow for the pet, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644